Citation Nr: 1335946	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of shell fragment wounds of the right leg with retained foreign bodies, rated 30 percent disabling prior to June 19, 2013 and 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.  

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to ratings in excess of 30 percent for PTSD and residuals of shell fragment wounds of the right leg with retained foreign bodies.  

By way of an April 2009 decision, a Decision Review Officer (DRO) granted an increased (50 percent) rating for PTSD, effective September 27, 2007.

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

In January 2012, the RO granted a total disability rating based on individual unemployability (TDIU), effective June 11, 2011.

In May 2012 and March 2013, the Board remanded these matters for further development.

In July 2013, the Appeals Management Center (AMC) granted an increased (40 percent) rating for residuals of shell fragment wounds of the right leg with retained foreign bodies, effective from June 19, 2013.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2011 psychiatric evaluation report from the Trenton Vet Center indicates that the Veteran had applied for Social Security Administration disability benefits ("SSD") for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to Social Security Administration (SSA) benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to any SSA disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning any claim by the Veteran for disability benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If a benefit sought on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

